DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Request for Continued Examination and Amendment D, each filed on October 27, 2022, are acknowledged.
Claims 1, 4-5, 7-9 and 16-24 were pending. Claims 1, 4-5, 7-9 and 17-19 are being examined on the merits. Claims 16 and 20-24 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2022 has been entered.

Response to Arguments
Applicant’s arguments filed May 21, 2021 have been fully considered.
All of the previously made rejections are withdrawn in view of Applicant’s arguments 
and amendments to the claims. All of the previously made objections are also withdrawn, except for the objection to claim 5 which has not been addressed and is thus maintained.


Information Disclosure Statements
The Information Disclosure Statements submitted July 27, 2022 and August 3, 2022 have each been considered.

Claim Objections
Claim 5 is objected to because of the following informality: the limitation “methylation markers” in l. 2 should be “one or more methylation markers”, so that it is consistent with the language in claim 1.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitation “at least four marker genes selected from the group 
consisting of [four genes]”. The meaning of this limitation is unclear. Specifically, the language “at least four” contemplates a range of the number of genes from a lower limit of four to an unspecified upper limit. However, there are only four genes recited in the Markush group. A Markush group is a closed group of alternatives (MPEP 2173.05(h)), and thus the Markush group is limited to the four recited genes. Therefore, the “at least four marker genes”, which is directed to a range of four or more genes, is inconsistent with the closed Markush group of exactly four genes. As a result, it is unclear how many genes are required in claim 18. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlquist1 (US Patent App. Pub. No. 2017/0058356) in view of Lee (Methylation of TMEFF2 gene in tissue and serum DNA from patients with non-small cell lung cancer, Mol Cells., 34(2): 171-176, 2012) and Costa (Three epigenetic biomarkers, GDF15, TMEFFs, and VIM, accurately predict bladder cancer from DNA-based analyses of urine samples, Clin Cancer Res., 16(23): 5842-5951, 2010).


Regarding independent claim 1, Ahlquist teaches …
A method of determining the presence or absence of one or more methylation markers, 
comprising determining, in a urine sample from an individual, the presence or absence of one or more methylation markers (claim 1: “obtaining DNA from a sample of a human patient, wherein the sample is … urine … assaying a methylation state of a DNA methylation marker … in a differentially methylated region (DMR)”; para. 103: “’methylation state’ … refers to the presence or absence of one or more methylated nucleotide bases”);
in a CpG island of the promoter region of at least one marker gene (para. 49: “the DNA methylation marker is in a high CpG density promoter”; para. 112: “[m]ethylation state is typically determined in CpG islands, e.g. at promoter regions”; claim 1: “assaying a methylation state of a DNA methylation marker … in a differentially methylated region (DMR)”; para. 147, Table 1: e.g., marker genes);
and wherein the individual has cancer (claim 1: “characterizing the sample as representing gastric neoplasia”; para. 210: “’making a diagnosis’ … is further inclusive of monitor[ing] the progression of gastric cancer and/or monitor[ing] the efficacy of appropriate therapies”; para. 149: “diagnosis of cellular proliferative disorders … including … during the pre-cancerous stages”).

Ahlquist does not teach that the cancer is lung cancer, that the marker gene is a marker gene for lung cancer, or that the marker gene for lung cancer can be detected in urine. However, Lee teaches that promoter methylation status of TMEFF2 can be used as a biomarker/marker gene for diagnosis of lung cancer (e.g., abstract; p. 171, right col., para. 2 through p. 172, left col., para. 1), while Costa teaches that TMEFF2 can be detected in urine (e.g., abstract).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to use the Ahlquist method and incorporate the target of Lee. Ahlquist teaches the need for diagnostic assays with high sensitivity and specificity for use in clinical settings to detect cancer (para. 6), and specifically teaches detecting promotor hypermethylation of tumor suppressor genes (paras. 11-13). The ordinary artisan would have been motivated to try to detect the TMEFF2 lung cancer biomarker of Lee in the Ahlquist method, as Ahlquist teaches that methylated DNA is a potential biomarker in many tumor types. In addition, the Ahlquist method of detecting biomarkers in urine is an efficient and non-invasive method of detection, and the ordinary artisan would have an expectation of success as Costa teaches that the Lee lung cancer biomarker, TMEFF2, can be detected in urine.

Regarding dependent claim 5, Ahlquist additionally teaches wherein the detection of the methylation markers comprises amplification of nucleic acids in the urine sample (para. 18).

	Regarding dependent claim 7, Lee additionally teaches wherein the lung cancer is non-small cell lung cancer (e.g., abstract, Fig. 1).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to use the Ahlquist plus Lee and Costa method and further incorporate the non-small cell lung cancer target of Lee. Ahlquist teaches the need for diagnostic assays with high sensitivity and specificity for use in clinical settings to detect cancer (para. 6), and specifically teaches detecting promotor hypermethylation of tumor suppressor genes (paras. 11-13). The ordinary artisan would have been motivated to try to detect the non-small cell lung cancer biomarkers of Lee in the Ahlquist method, as Ahlquist teaches that methylated DNA is a potential biomarker in many tumor types. The ordinary artisan would have had an expectation of success as Ahlquist does not limit the tumor types that the method may be used to assay.

Regarding dependent claim 8, Ahlquist teaches detecting the absence of methylation markers in the urine sample (paras. 103, 112). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ahlquist2 (US Patent App. Pub. No. 2017/0058356) in view of Lee (Methylation of TMEFF2 gene in tissue and serum DNA from patients with non-small cell lung cancer, Mol Cells., 34(2): 171-176, 2012) and Costa (Three epigenetic biomarkers, GDF15, TMEFFs, and VIM, accurately predict bladder cancer from DNA-based analyses of urine samples, Clin Cancer Res., 16(23): 5842-5951, 2010), as applied to claim 1 above, and further in view of Tessema (GATA2 is epigenetically repressed in human and mouse lung tumors and is not requisite for survival of KRAS mutant lung cancer, J Thorac Oncol., 9(6): 784-793, 2014) and Kandimalla (Genome-wide Analysis of CpG Island Methylation in Bladder Cancer Identified TBX2, TBX3, GATA2, and ZIC4 as pTa-Specific Prognostic Markers, Urothelial Cancer, 61(6): 1245-1256, 2012).

Regarding claim 4, as noted above, Lee plus Costa teach that a first marker gene is 
TMEFF2 (see citations for claim 1 above). In addition, Tessema teaches that promoter methylation status of GATA2, the second marker gene, can be used as a biomarker/marker gene for diagnosis of lung cancer (e.g., abstract; p. 6, para. 3 to p. 7, para. 1), while Kandimalla teaches that GATA2 can be detected in urine (e.g., abstract).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to use the modified Ahlquist method, discussed above, and incorporate the additional target of Tessema. Ahlquist teaches the need for diagnostic assays with high sensitivity and specificity for use in clinical settings to detect cancer (para. 6), and specifically teaches detecting promotor hypermethylation of tumor suppressor genes (paras. 11-13). The ordinary artisan would have been motivated to try to additionally detect the GATA2 lung cancer biomarker of Tessema in the Ahlquist method, as Ahlquist teaches that methylated DNA is a potential biomarker in many tumor types. In addition, the Ahlquist method of detecting biomarkers in urine is an efficient and non-invasive method of detection, and the ordinary artisan would have an expectation of success as Kandimalla teaches that the Tessema lung cancer biomarker, GATA2, can be detected in urine.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ahlquist3 (US Patent App. Pub. No. 2017/0058356) in view of Lee (Methylation of TMEFF2 gene in tissue and serum DNA from patients with non-small cell lung cancer, Mol Cells., 34(2): 171-176, 2012) and Costa (Three epigenetic biomarkers, GDF15, TMEFFs, and VIM, accurately predict bladder cancer from DNA-based analyses of urine samples, Clin Cancer Res., 16(23): 5842-5951, 2010), as applied to claim 1 above, and further in view of Song4 (US Patent App. Pub. No. 2014/0155279).

Regarding dependent claim 9, Song teaches wherein the urine sample is a cell-free urine sample (para. 136).

	Prior to the effective filing date of the present invention, it would have been prima facie obvious to use the modified Ahlquist method, discussed above, and incorporate the cell-free urine sample of Song. Ahlquist teaches the need for diagnostic assays with high sensitivity and specificity for use in clinical settings to detect cancer (para. 6). Song teaches that the cell-free DNA fraction from urine has higher sensitivity than the traditionally used fractions (paras. 135-137). Therefore, one of ordinary skill in the art would have been motivated to incorporate the Song cell-free fraction into the Ahlquist method to increase the sensitivity of the Ahlquist method. The ordinary artisan would have had an expectation of success, as Ahlquist teaches that the method can be performed on a variety of tissues and fluids (para. 37).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ahlquist5 (US Patent App. Pub. No. 2017/0058356) in view of Lee (Methylation of TMEFF2 gene in tissue and serum DNA from patients with non-small cell lung cancer, Mol Cells., 34(2): 171-176, 2012) and Costa (Three epigenetic biomarkers, GDF15, TMEFFs, and VIM, accurately predict bladder cancer from DNA-based analyses of urine samples, Clin Cancer Res., 16(23): 5842-5951, 2010), as applied to claim 1 above, and further in view of Tessema (GATA2 is epigenetically repressed in human and mouse lung tumors and is not requisite for survival of KRAS mutant lung cancer, J Thorac Oncol., 9(6): 784-793, 2014), Kandimalla (Genome-wide Analysis of CpG Island Methylation in Bladder Cancer Identified TBX2, TBX3, GATA2, and ZIC4 as pTa-Specific Prognostic Markers, Urothelial Cancer, 61(6): 1245-1256, 2012), and Shivapurkar (Cytoglobin, the Newest Member of the Globin Family, Functions as a Tumor Suppressor Gene, Cancer Res., 68(18):7448-7456, 2008).

Regarding claim 17, as noted above, Lee plus Costa teach that a first marker gene is 
TMEFF2 (see citations for claim 1 above). In addition, Tessema teaches that promoter methylation status of GATA2, the second marker gene, can be used as a biomarker/marker gene for diagnosis of lung cancer (e.g., abstract; p. 6, para. 3 to p. 7, para. 1), while Kandimalla teaches that GATA2 can be detected in urine (e.g., abstract). Finally, Shivapurkar teaches that promoter methylation status of CYGB, the third marker gene, can be used as a biomarker/marker gene for diagnosis of lung cancer (e.g., abstract).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to use the modified Ahlquist method, discussed above, and incorporate the additional targets of Tessema and Shivapurkar. Ahlquist teaches the need for diagnostic assays with high sensitivity and specificity for use in clinical settings to detect cancer (para. 6), and specifically teaches detecting promotor hypermethylation of tumor suppressor genes (paras. 11-13). The ordinary artisan would have been motivated to try to additionally detect the GATA2 and CYGB lung cancer biomarkers of Tessema and Shivapurkar, respectively, in the Ahlquist method, as Ahlquist teaches that methylated DNA is a potential biomarker in many tumor types. In addition, the Ahlquist method of detecting biomarkers in urine is an efficient and non-invasive method of detection, and the ordinary artisan would have an expectation of success as Kandimalla teaches that at least some lung cancer biomarkers, including GATA2, can be detected in urine.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ahlquist6 (US Patent App. Pub. No. 2017/0058356) in view of Lee (Methylation of TMEFF2 gene in tissue and serum DNA from patients with non-small cell lung cancer, Mol Cells., 34(2): 171-176, 2012) and Costa (Three epigenetic biomarkers, GDF15, TMEFFs, and VIM, accurately predict bladder cancer from DNA-based analyses of urine samples, Clin Cancer Res., 16(23): 5842-5951, 2010), as applied to claim 1 above, and further in view of Grote7 (Methylation of RAS Association Domain Family Protein 1A as a Biomarker of Lung Cancer, Cancer Cytopathology, 108(2): 129-134, 2006) and Song (US Patent App. Pub. No. 2014/0155279).

Regarding dependent claim 19, Grote teaches that promoter hypermethylation of 
RASSF1A can be used as a biomarker/marker gene for diagnosis of lung cancer (e.g., abstract), while Song teaches that RASSF1A can be detected in urine (para. 29: “the number of copies of methylated RASSF1A per milliliter of urine”).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to use the modified Ahlquist method, discussed above, and incorporate the additional target of Grote. Ahlquist teaches the need for diagnostic assays with high sensitivity and specificity for use in clinical settings to detect cancer (para. 6), and specifically teaches detecting promotor hypermethylation of tumor suppressor genes (paras. 11-13). The ordinary artisan would have been motivated to try to additionally detect the RASSF1A lung cancer biomarker of Grote in the Ahlquist method, as Ahlquist teaches that methylated DNA is a potential biomarker in many tumor types. In addition, the Ahlquist method of detecting biomarkers in urine is an efficient and non-invasive method of detection, and the ordinary artisan would have an expectation of success as Song teaches that the Grote lung cancer biomarker, RASSF1A, can be detected in urine.

Prior Art
Claim 18 is free of the art. The prior art does not teach or suggest the combination of four marker genes described in claim 18.



Conclusion
Claims 1, 4-5, 7-9 and 17-19 are being examined, and are rejected. Claim 5 is objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ahlquist was cited in the PTO-892 Notice of References Cited mailed October 28, 2021.
        2 Ahlquist was cited in the PTO-892 Notice of References Cited mailed October 28, 2021.
        3 Ahlquist was cited in the PTO-892 Notice of References Cited mailed October 28, 2021.
        4 Song was cited in the PTO-892 Notice of References Cited mailed April 27, 2022.
        5 Ahlquist was cited in the PTO-892 Notice of References Cited mailed October 28, 2021.
        6 Ahlquist was cited in the PTO-892 Notice of References Cited mailed October 28, 2021.
        7 Grote was cited in the PTO-892 Notice of References Cited mailed April 27, 2022.